AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1




                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                                                                           )
          CESAR ISAI SEGOVIA-VICENTE                                              Case Number: 4:18cr00367-01 JM
                                                                           )
          a/k/a Josue Hiram Batista-Hernandez                              )      USM Number: 32020-009
                                                                           )
                                                                           )       J. Blake Byrd
                                                                                  Defendant's Attorney
                                                                           )
THE DEFENDANT:
liZI pleaded guilty to count(s)         1 and 2 of the Indictment
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

  18 USC§ 1028(aX6)               Possession and Use of False Identification Document                        3/20/2018                    1
 and (b)(2)(A)
 18 USC§ 1546(a)                  Possession of a Falsely Made Alien Registration Receipt Card               3/20/2018                    2

       The defendant is sentenced as provided in pages 2 through          __2___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
OCount(s)
                ------------0                               is     0 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material clianges in econonnc circumstances.

                                                                          1/9/2019




                                                                          U.S. DISTRICT JUDGE JAMES M. MOODY JR.
                                                                         Name and Title of Judge




                                                                         Date
                                                                                \\ °'\ \C\
                                                                                  \        \
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                                     2_ of
                                                                                                     Judgment-Page _ _       2
 DEFENDANT: CESAR ISAI SEGOVIA-VICENTE a/k/a Josue Hirai
 CASE NUMBER: 4:18cr00367-01 JM

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
            TIME SERVED with no supervised release to follow




     D The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.      on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By---------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
